Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-22-2008

USA v. John
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1356




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. John" (2008). 2008 Decisions. Paper 1542.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1542


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT

                     ___________

                     No. 07-1356
                     ___________


           UNITED STATES OF AMERICA

                           vs.

                 WALTER JOHN, JR.,

                           Appellant

                     ___________

 On Appeal from the District Court of the Virgin Islands
          (D.C. Criminal No. 04-cr-00039-1)
   District Judge: The Honorable Harvey Bartle, III

                      __________

      Submitted Under Third Circuit LAR 34.1(a)
                 December 11, 2007


BEFORE: SMITH, NYGAARD, and ROTH, Circuit Judges

               (Filed: February 22, 2008)

                     ___________

              OPINION OF THE COURT
                   ___________
NYGAARD, Circuit Judge.

       Because our opinion is wholly without precedential value, and because the parties

and the District Court are familiar with its operative facts, we offer only an abbreviated

recitation to explain why we will affirm the judgment of conviction and sentence.

       Mr. John was a procurement specialist in St. Croix for the Virgin Islands Housing

Authority. The evidence at trial showed that Mr. John accepted a large sum of money

from a contractor engaged in an Authority renovation project. The money was a bribe for

Mr. John’s assistance in expediting payments to the contractor for the project. Mr. John

was one of two people convicted of conspiracy to defraud, wire fraud, and program fraud.

       Mr. John makes three arguments on appeal. He asserts that the Magistrate Court

violated the Speedy Trial Act in two distinct ways. 18 U.S.C. §3162. Mr. John takes issue

with the fact that the Magistrate Court amended earlier continuances to ensure that they

complied with the Act. He also argues that one continuance was impermissibly open-

ended regarding the scheduling of the trial. Finally, Mr. John contends that the evidence

did not support the convictions. All of Mr. John’s arguments are without merit.

       The Magistrate Court characterized both of the orders at issue as consistent with

the ends of justice. Although both orders include varying levels of detail to support the

conclusion that the continuances comported with the interests of justice, the Magistrate

Court’s amendments provided specific detail on the complexity of both the case and the

discovery process. Moreover, the Magistrate Court made the amendments before the

                                             2
District Court considered the Motion to Dismiss. “[T]he [Speedy Trial] act requires

express findings . . . .and at the very least implies that those findings must be put on the

record by the time the district court rules on the motion to dismiss.” (emphasis added).

Zedner v. U.S., 126 S. Ct. 1976, 1978 (2006); U.S. v. Lattany, 982 F.2d 866, 877 (3d Cir.

1992). Therefore, we conclude that the Magistrate Court’s emendations were both timely

and sufficient to comply with the Act.

       We also conclude that a particular continuance identified by Mr. John was not

impermissibly open-ended. The order in question continued proceedings “until the time

of trial” without establishing a specific date. Evidence does not support the position that

the Magistrate Court sought a prospective waiver of Mr. John’s rights under the Act “for

all time,” as in Zedner. Moreover, Mr. John does not dispute that, at the time of the

order, plea negotiations were ongoing. Once negotiations fell apart, trial was scheduled

at the first available date. Therefore, the order at issue did not violate the Act.

       Finally, we readily dispose of Mr. John’s argument that there was insufficient

evidence to support his convictions. The record provides ample supporting evidence.

       For these reasons, we will affirm the judgment of conviction and sentence.




                                               3